Citation Nr: 0711998	
Decision Date: 04/25/07    Archive Date: 05/01/07

DOCKET NO.  03-29 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence to reopen a claim for 
service connection for hemorrhoids has been received.

2.  Whether new and material evidence to reopen a claim for  
service connection for residuals of pneumonia and pleurisy 
has been received .


REPRESENTATION

Veteran represented by:	Virginia Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. W. Kim, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1941 to June 
1945.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a June 2002 rating decision.  In April 
2003, the veteran testified during a hearing before RO 
personal hearing; the transcript of the hearing is of record.

The  Board's decision reopening each claim for service 
connection, and granting the claim involving hemorrhoids is 
set below.  The claim for service connection for residuals of 
pneumonia and pleurisy, on the merits, is addressed in the 
remand following the order; that matter is being remanded to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC, for further action.  VA will notify the veteran when 
further action, on his part, is required.  .


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim herein decided has been accomplished. 

2.  In a The November 1976 rating decision , the RO denied 
service connection for hemorrhoids and for pneumonia with 
pleurisy; the veteran did not appeal the denial.

3.  Evidence received since the November 1976 rating decision 
includes evidence that is neither cumulative nor redundant 
and is so significant that it must be considered with the 
other evidence of record in order to fairly decide the merits 
of the claims for service connection for hemorrhoids and for 
residuals of pneumonia and pleurisy.

3.  The evidence is at least in relative equipoise on the 
question of whether his hemorrhoids had their onset in active 
service.


CONCLUSIONS OF LAW

1.  The November 1976 rating decision that denied service 
connection for hemorrhoids and for pneumonia with pleurisy is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2006).

2,  As evidence received since the November 1976 denial is 
new and material, the criteria for reopeningg claims for  
service connection for hemorrhoids and pneumonia with 
pleurisy are met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§  3.156(a) (2006).

2.  Resolving all reasonable doubt in favor of the veteran, 
the criteria for service connection for hemorrhoids are met.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

As regards the claims herein decided, the Board finds that 
the RO has substantially satisfied the duties to notify and 
assist, as required by the VCAA.  To the extent that there 
may be any deficiency of notice or assistance, there is no 
prejudice to the veteran in proceeding with its decision on 
these claims, given the fully favorable nature of the Board's 
decision.  

II.  Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a) (2006).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2006).

The veteran's claims for service connection for hemorrhoids 
and for residuals of pneumonia and pleurisy previously were 
considered and denied  in a November 1976 rating decision.   
The evidence of record at that time failed to show any in-
service treatment for either condition; the veteran's service 
medical records were not of record.  There was also no 
evidence of pneumonia with pleurisy.  

Because the veteran did not initiate an appeal, the Novemberd 
1976 denial of each claim is final as to the evidence then of 
record.  See 38 U.S.C.A. § 7105; 38 C.F.R. 38 U.S.C.A. 
§§ 3.104, 20.302, 20.1103.

Under pertinent legal authority, VA may reopen and review a 
claim, which has been previously denied if new and material 
evidence is submitted by or on behalf of the veteran.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3rd 1356 (Fed. Cir. 1998).  

The veteran filed the current claims for service connection 
in January 2002.  
Regarding petitions to reopen filed on or after August 29, 
2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence 
not previously submitted to agency decision makers and 
"material" evidence as evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2006).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  As indicated by the regulation cited 
above, and by judicial case law, "new" evidence is that which 
was not of record at the time of the last final disallowance 
(on any basis) of the claim, and is not "merely cumulative" 
of other evidence that was then of record.  This analysis is 
undertaken by comparing newly received evidence with the 
evidence previously of record.  After evidence is determined 
to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Furthermore, for purposes of the "new and material" 
analysis, the credibility of the evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

The pertinent evidence added to the record since the November 
1976 rating decision consists of service medical recordsVA 
treatment notes, a VA examination report, , two lay 
statements from Mrs. S., and various statements of the 
vetetan.

The service medical records show that the veteran was treated 
in December 1941 and June 1943 and hospitalized in June 1943 
and July 1943.  They do not, however, show for what condition 
or conditions the veteran was treated or hospitalized.  

The statements from Mrs. S. indicate that she knew the 
veteran during World War II, even that the veteran stayed at 
her parents' home.  She asserted that the veteran had been 
hospitalized for a lung infection, pleurisy, and pneumonia 
from August 1943 to October 1943, and that he suffered from 
shortness of breath.  

A May 2003 VA treatment note reflects complaints of shortness 
of breath and diagnoses of bronchitis and COPD (chronic 
obstructive pulmonary disease).  

A  May 2003 VA examination report reflects diagnoses of 
status post pleurisy and pneumonia, and post-operative 
multiple hemorrhoidectomies with residual decreased rectal 
tone.

The Board finds that the above evidence is new and material 
to reopen the claims.  Ir tends to show that the veteran was 
treated for hemorrhoids and for  lung problems during 
service, and the that he currently has residuals of 
hemorrhoidsand a lung disorder.  The evidence is not merely 
cumulative of earlier information and evidence because the 
evidence on file at the time of the November 1976 rating 
decision did not contain any evidence of in-service treatment 
or a post-service diagnosis of a lung disorder.  

As this evidence is new and material as contemplated by 
38 C.F.R. § 3.156(a), the criteria for reopening each claim 
for service conection is met.  See  claims for service 
connection hemorrhoids and for residuals of pneumonia and 
pleurisy are met. See 38 U.S.C.A. § 5108.

The Board further finds that, resolving all reasonable in the 
veteran's favor (see 38 U.S.C.A. § 5107 and 38 C.F.R. 
§ 3.102), the record presents a basis for a grant of service 
connection for residuals of hemorrhoids.  

As indicated above, service connection may granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303To prevail in claim for service connection, 
there must be medical evidence of a current disability; 
medical evidence, or in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and medical evidence of a nexus between an in-service 
injury or disease and the current disability.  See Pond v. 
West, 12 Vet App. 341, 346 (1999); Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

When, after consideration of all evidence and material of 
record in a case for VA benefits, there is an approximate 
balance of positive and negative evidence regarding the 
merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving eah such issue 
shall be given to the claimant.  38 C.F.R. § 3.102.  See also 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
53-56 (1990).  

The Board has reviewed all the evidence in the veteran's 
claims file, which includes documents reflecting his multiple 
contentions, lay statements, service medical records, private 
medical records, VA medical records, and a VA examination 
report.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

As noted above, the veteran has alleged in-service treatment 
for hemorrhoids in December 1941 and the service medical 
records show that he was treated at that time, although the 
condition for which he was treated is unclear.  He has also 
alleged treatment for hemorrhoids in 1948 and 1949.  Although 
the record does not show any treatment in 1948, a January 
1949 VA report of hospital treatment reflects a 
hemorrhoidectomy and excision of anal fissure.  The January 
1949 report also reflects a history of hemorrhoidectomy in 
1941, as alleged by the veteran on his January 2002 claim to 
reopen.  In this regard, the record shows that the veteran 
has consistently alleged undergoing a hemorrhoidectomy in 
service in 1941, even on his earlier July 1976 claim.  Also 
as noted above, he currently has a diagnosis of post-
operative multiple hemorrhoidectomies with residual decreased 
rectal tone.

Given the above, and resolving all reasonable doubt in favor 
of the veteran, the Board finds that he was treated in 
service for his hemorrhoids.  In this regard, the Board finds 
credible his statements and testimony regarding his in-
service treatment.  The Board also finds that he currently 
has residuals of hemorrhoids, namely, decreased rectal tone.  
In sum, hemorrhoids were shown in service, consistent 
symptomatology was reported at VA hospital treatment shortly 
after separation, and a consistent diagnosis and residuals 
have been shown on recent examination.  This evidence tends 
to support the appellant's claims of continuing problems with 
hemorrhoids since service.  Accordingly, Board finds that the 
criteria for service connection for residuals of 
hemorrhoidsare met. e.

ORDER


As new and material  evidence to reopen the claims for 
service connection for  hemorrhoids and for residuals of 
pneumonia and pleurisy has been received, to this extent, the 
appeal is granted.

Service connection for residuals of hemorrhoids is granted.



REMAND

The Board's review of the claims file reveals that further RO 
action on claim for service connection for residuals of 
pneumonia and pleurisy is warranted.

The current record indicates that the veteran was treated for 
pleurisy and pneumonia in service and that he carries current 
diagnoses of bronchitis and COPD.  The record also indicates 
that the veteran experienced shortness of breath in service 
and that he currently experiences shortness of breath.   
However,, the record does not contain sufficient medical 
evidence addressing the relationship, if any, between any 
current disability and diagnoses ans/or symptoms shown in 
service.   While a May 2003 VA examination report reflects an 
assessment of  status post pleurisy and pneumonia, the 
examiner did not identify any current disability, or 
otherwise comment upon the relationship between the in-
service conditions and current disability.  As such, medical 
examination and opinion are needed to resolve the claim 
remaining on appeal.  See 38 U.S.C.A. § 5103A (West 2002).  

Hence, the RO should arrange for the veteran to undergo VA 
examination, by a physician, at an appropriate VA medical 
facility.  The veteran is hereby advised that failure to 
report to the scheduled examination, without good cause, 
shall result in denial of the reopened claim.  See 38 C.F.R. 
§ 3.655(b) (2006).  Examples of good cause include, but are 
not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  Id.  If 
the veteran fails to report to the scheduled examination, the 
RO must obtain and associate with the claims file copies of 
any notice(s) of the date and time of the examination sent to 
the veteran by the pertinent VA medical facility.

Prior to arranging for the veteran to undergo further 
examination, the RO should also give the veteran another 
opportunity to present information and evidence pertinent to 
the claims, notifying him that he has a full one-year period 
for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but 
see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2006) (amending 
the relevant statute to clarify that VA may make a decision 
on a claim before the expiration of the one-year VCAA notice 
period).  The RO should request all evidence in the 
appellant's possession, and ensure that its letter to him 
meets the requirements of the decision in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006) as regards the five 
elements of a claim for service connection-particularly, 
disability rating and effective dates-as appropriate.  

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the veteran provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2006).

The actions identified herein are consistent with the duties 
to notify and assist imposed by the VCAA.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2006). 
 However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to 
ensure full VCAA compliance.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development or notification action deemed warranted by 
the VCAA prior to adjudicating the remaining claim for 
service connection, on the merits.  

Accordingly, this matter is hereby remanded to the RO, via 
the AMC, for the following action:


1.  The RO should send to the veteran and 
his representative a letter requesting that 
the veteran provide sufficient information, 
and, if necessary, authorization, to enable 
the RO to obtain any additional evidence not 
of record that pertains to the claim for 
service connection for residuals of 
pneumonia and pleurisy.  The RO should 
invite the veteran to submit all pertinent 
evidence in his possession, and explain the 
type of evidence that is his ultimate 
responsibility to submit.  

The RO should ensure that its letter meets 
the notice requirements of Dingess/Hartman 
(cited to above), as regards disability 
ratings and effective dates, as 
appropriate.  The RO's letter should 
clearly explain to the appellant that he 
has a full one-year period to respond, 
although VA may decide the claim within the 
one-year period.

2.  If the appellant responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set forth 
in 38 C.F.R. § 3.159.  All records and 
responses received should be associated 
with the claims file.  If any records 
sought are not obtained, the RO should 
notify the appellant of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe further 
action to be taken.

3.  After all available records and/or 
responses from each contacted entity have 
been associated with the claims file, or 
the time period for the veteran's response 
has expired, the RO should arrange for the 
veteran to undergo VA examination, by a 
physician, at an appropriate VA medical 
facility.  The entire claims file, to 
include a complete copy of this REMAND, 
must be made available to the physician 
designated to examine the veteran, and the 
report of the examination should include 
discussion of the veteran's documented 
medical history and assertions.  All 
appropriate tests and studies and/or 
consultation(s) should be accomplished 
(with all results made available to the 
examiner prior to the completion of his or 
her report), and all clinical findings 
should be reported in detail.

The physician should clearly identify all 
current disability involving the lungs.   
With respect to each such diagnosed 
disability, the examiner should offer an 
opinion, consistent with sound medical 
principles, as to whether it is at least 
as likely as not (i.e., there is at least 
a 50 percent probability) that such 
disability is medically related to 
service, to include documented breathing 
problems, pleurisy, and/or pneumonia, or 
alleged exposure to fog and burning coke. 

The examiner should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

4.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file 
copy(ies) of any notice(s) of the 
examination sent to the veteran by the 
pertinent VA medical facility.

5.  To help avoid future remand, the RO 
must ensure that all requested development 
action has been accomplished (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998).

6.  After completing the requested 
actions, and any additional notification 
or development deemed warranted, the RO 
should adjudicate the claim for service 
connection for residuals of pneumonia, on 
the merits, in light of all pertinent 
evidence and legal authority.  If the 
veteran fails to report to the requested 
examination, the RO should apply the 
provisions of 38 C.F.R. § 3.655(b) 
pertaining to reopened claims, as 
appropriate.  Otherwise, the RO shoud 
adjudicate the claim in light of all 
pertinent evidence and legal authority.

7.  If the benefit sought on appeal 
remains denied, the RO must furnish to the 
veteran and his representative an 
appropriate Supplemental Statement of the 
Case that includes clear reasons and bases 
for all determinations, and afford them 
the appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


